DETAILED ACTION
This action is responsive to the application No. 16/810,891 filed on March 06, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 02/22/2022 responding to the Office action mailed on 11/19/2021 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-4, 8-15, 17, 18, and newly added claims 22-28.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14, 15, 17, 18, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claim 14 recites:
forming a carbon-doped metal layer 340 over a substrate 302;
heating and cooling the carbon-doped metal layer 340, thereby forming a first graphene layer 344 on a top surface of the carbon-doped metal layer 340 and a second graphene layer 306 between the carbon-doped metal layer 340 and the substrate 302;
removing a portion of the first graphene layer 344 and the carbon-doped metal layer 340, thereby forming first and second spaced-apart contact layers 310 on the second graphene layer 306; and
forming a dielectric layer 316 that touches the second graphene layer 306 between the first and second contact layers 310 and a gate dielectric layer of a gate structure.
However, as shown in Fig. 3G, there is no “gate dielectric layer of a gate structure” since in the device of Fig. 3G the component 308 is represented as a resistor 308 in which the graphene layer 306 provides a body of the resistor 308 (see, e.g., par. 0031).
Also, as shown in Figs. 1 and 2I, not a portion but all the first graphene layer 244 has been removed. 

The following is a quotation of 35 U.S.C. 112(b):


Claims 23-28 are rejected under 35 U.S.C. 112(b) as being indefinite.  Claims 23-25, 27, and 28 recite the limitation “the carbon-doped metal layer”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation “the second graphene layer”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “the first graphene layer”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 13, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Baraton (US 2011/0198313) in view of Lee (US 2013/0193411).

Regarding Claim 1, Baraton (see, e.g., Figs. 3, 4a-8b), teaches a method, comprising:
providing a substrate layer 1 having a top surface (see, e.g., par. 0063);
forming a metal layer 2 over the substrate layer 1, and then flowing a carbon-containing reagent gas Flc over the metal layer 2 while heating the metal layer 2, thereby forming a carbon-doped metal layer (see, e.g., pars. 0063-0065);
cooling the carbon-doped metal layer thereby forming a graphene layer 31 comprising at least one atomic layer of graphene between the carbon-doped metal layer and the substrate 1 (see, e.g., Fig. 6a, pars. 0066-0067); and
Baraton does not show removing the carbon-doped metal layer in an area outside of a contact area to form a contact layer of the carbon-doped metal layer directly on the graphene layer.  
Lee (see, e.g., Figs. 2A-2D), on the other hand, teaches removing a metal layer SD1 in an area outside of a contact area to form a contact layer S1/D1 of the metal layer SD1 directly on the graphene layer GP1 to form the source electrode S1, the drain electrode D1, and the channel region of the graphene transistor (see, e.g., par. 0066).
It would have been obvious to one of ordinary skill in the art at the time of filing to remove the carbon-doped metal layer in an area outside of a contact area to form a contact layer of the carbon-doped metal layer directly on the graphene layer in Baraton’s process, as taught by Lee, to form the source electrode, the drain electrode, and the channel region of the graphene transistor.

Regarding Claim 2, Baraton and Lee teach all aspects of claim 1.  Baraton (see, e.g., Figs. 3, 4a-8b), teaches that heating the metal layer 2 heats the metal layer 2 to between approximately 400[Symbol font/0xB0]C and approximately 1100[Symbol font/0xB0]C (see, e.g., par. 0065).  

Regarding Claim 3, Baraton and Lee teach all aspects of claim 1.  Baraton (see, e.g., Figs. 3, 4a-8b), teaches that cooling the carbon-doped metal layer forms a layer of graphitic material 30 on an upper surface of the carbon-doped metal layer, located opposite from the graphene layer 31 (see, e.g., par. 0067).  

Regarding Claim 4, Baraton and Lee teach all aspects of claim 3.  Baraton (see, e.g., Figs. 3, 4a-8b), teaches removing the layer of graphitic material 30 (see, e.g., Fig. 7, par. 0070) and Lee (see, e.g., Figs. 2A-2D), teaches removing the metal layer SD1 in the area outside of the contact area.

Regarding Claim 8, Baraton and Lee teach all aspects of claim 1.  Baraton (see, e.g., Figs. 3, 4a-8b), teaches that the carbon-doped metal comprises a metal selected from the group consisting of cobalt, nickel, copper, ruthenium, rhodium, palladium, silver, rhenium, iridium, platinum, and gold (see, e.g., par. 0050).  

Regarding Claim 9, Baraton and Lee teach all aspects of claim 1.  Baraton (see, e.g., Figs. 3, 4a-8b), teaches the carbon-doped metal layer (see, e.g., pars. 0063-0065) and Lee (see, e.g., Figs. 2A-2D), teaches:
M1 over the metal layer SD1 that covers an area for a conductive layer of a component of the electronic device, after forming the graphene layer GP1 (see, e.g., Fig. 2A); and
removing the carbon-doped metal layer SD1 and the conductive layer where uncovered by the etch mask M1, prior to removing the carbon-doped metal layer SD1 in the area outside of the contact area (see, e.g., Figs. 2A-2B).  

Regarding Claim 10, Baraton and Lee teach all aspects of claim 1.  Baraton (see, e.g., Figs. 3, 4a-8b), teaches the carbon-doped metal layer (see, e.g., pars. 0063-0065) and Lee (see, e.g., Figs. 2A-2D), teaches that removing the carbon-doped metal layer SD1 in the area outside of the contact area S1/D1 comprises:
forming over the carbon-doped metal layer SD1 a contact etch mask M2 that covers the carbon-doped metal layer SD1 in the contact area S1/D1 (see, e.g., Fig. 2C);
removing the carbon-doped metal layer SD1 where uncovered by the contact etch mask M2 so as to leave the graphene layer GP1 substantially intact (see, e.g., Fig. 2D); and
subsequently removing the contact etch mask M2 (see, e.g., par. 0071).  

Regarding Claim 11, Baraton and Lee teach all aspects of claim 10.  Lee (see, e.g., Figs. 2A-2D), teaches that removing the carbon-doped metal layer SD1 where uncovered by the contact etch mask M2 comprises a wet etch (see, e.g., par. 0072).

Regarding Claim 13, Baraton and Lee teach all aspects of claim 1.  Baraton (see, e.g., Figs. 3, 4a-8b), teaches the carbon-doped metal layer (see, e.g., pars. 0063-0065) and Lee (see, e.g., Figs. 1L, 4A), teaches forming a vertical contact directly on the metal layer SD1 in the contact layer (see, e.g., pars. 0073, 0077, 0093).  

Regarding Claim 23, Baraton (see, e.g., Figs. 3, 4a-8b), teaches a method, comprising:
providing a substrate layer 1 having a top surface (see, e.g., par. 0063);
forming a metal layer 2 over the substrate layer 1 (see, e.g., par. 0063);
implanting carbon into the metal layer 2 (see, e.g., pars. 0032, 0073);
cooling the carbon-doped metal layer to form a graphene layer 31 comprising at least one atomic layer of graphene between the carbon-doped metal layer and the substrate 1 (see, e.g., Fig. 6a, pars. 0066-0067); and
Baraton does not show removing the carbon-doped metal layer in an area outside of a contact area to form a contact layer of the carbon-doped metal layer directly on the graphene layer.  
Lee (see, e.g., Figs. 2A-2D), on the other hand, teaches removing a metal layer SD1 in an area outside of a contact area to form a contact layer S1/D1 of the metal layer SD1 directly on the graphene layer GP1 to form the source electrode S1, the drain electrode D1, and the channel region of the graphene transistor (see, e.g., par. 0066).


Regarding Claim 25, Baraton and Lee teach all aspects of claim 23.  Lee (see, e.g., Figs. 1E, 1L), teaches that the second graphene layer GP1 provides a channel of a field effect transistor (see, e.g., par. 0033, 0078).

Regarding Claim 26, Baraton and Lee teach all aspects of claim 23.  Baraton (see, e.g., Figs. 3, 4a-8b), teaches the first and second graphene layers 30/31, and Lee (see, e.g., Figs. 2A-2D), teaches using patterning masks M1/M2 to protect the back side of contact layers S1/D1, therefore, as applied to Baraton’s process, a remaining portion of the first graphene layer 30 remains on each of the first and second contact layers. 

Regarding Claim 27, Baraton and Lee teach all aspects of claim 23.  Baraton (see, e.g., Figs. 3, 4a-8b), teaches that the carbon-doped metal comprises a metal selected from the group consisting of cobalt, nickel, copper, ruthenium, rhodium, palladium, silver, rhenium, iridium, platinum, and gold (see, e.g., par. 0050).

Regarding Claim 28, Baraton and Lee teach all aspects of claim 23.  Baraton (see, e.g., Figs. 3, 4a-8b), teaches forming a vertical contact directly on the carbon-doped metal layer SD1 in the contact layer S1/D1 (see, e.g., pars. 0073, 0077, 0093).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Baraton (US 2011/0198313) in view of Lee (US 2013/0193411) and further in view of Lin (US 2018/0310417).

Regarding Claim 12, Baraton and Lee teach all aspects of claim 11.  They are silent with respect to the claim limitation that the wet etch comprises an etch solution selected from the group consisting of nitric acid in an organic solvent, an aqueous solution including nitric acid, an aqueous solution of ferric chloride (FeCl3), an aqueous solution of potassium permanganate (KMnO4), and a dilute aqueous solution of hydrofluoric acid.
Lin, on the other hand, teaches etching metal materials including copper, cobalt with wet etch processes using nitric acid (see, e.g., par. 0056).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”  325 U.S. at 335, 65 USPQ at 301.).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Baraton (US 2011/0198313) in view of Lee (US 2013/0193411) and further in view of Zhuang (US 2017/0138869).

Regarding Claim 24, Baraton and Lee teach all aspects of claim 23.  They are silent with respect to the claim limitation that the second graphene layer provides a body of a resistor.
Zhuang, on the other hand, teaches that graphene could be used in chemical sensor work either as resistor in a DC circuit or alternately as a transistor (see, e.g., par. 0007). 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”  325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments filed on 02/22/2022 with respect to the rejection of claims 1, 14, and 23 have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814